EXHIBIT 2 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF DNB FINANCIAL CORPORATION The undersigned corporation (hereinafter, "Corporation") hereby amends and restates its Articles of Incorporation in their entirety, as permitted under Sections 1528(f) and 1911(a)(5) and (6) and 1914(c)(2)(iv) and (4) of the Pennsylvania Business Corporation Law of 1988, as amended (the "BCL"), as follows: 1. The name of the corporation is: DNB Financial Corporation. 2. The location and post office address of the initial registered office of the corporation is: 4 Brandywine Avenue, Downingtown, Pennsylvania 3. The corporation is incorporated under the Business Corporation Law of the Commonwealth of Pennsylvania for the following purpose or purposes: To have unlimited power to engage in and to any lawful act concerning any or all lawful business for which corporations may be incorporated under the provisions of the Business Corporation Law of the Commonwealth of Pennsylvania. 4. The term for which the corporation is to exist is: perpetual. 5. The aggregate number of shares which the Corporation shall have authority to issue is Ten Million (10,000,000) shares of Common Stock of the par value of One Dollar ($1.00) per share (the "Common Stock") and One Million (1,000,000) shares of Preferred Stock of the par value of Ten Dollars ($10.00) per share (the "Preferred Stock), for a total authorized capital of Twenty Million Dollars ($20,000,000).Any or all classes or series of shares of stock, or any part thereof, of the Corporation may be uncertificated shares to the extent determined by the Board of Directors of the Corporation from time to time.
